UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1843



KEIRIA MOHAMED ABDULKADIR,

                                                          Petitioner,


          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-350-004)


Submitted:   January 21, 2004          Decided:     February 19, 2004


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Laundon Cleveland, Washington, D.C., for Petitioner. Peter D.
Keisler, Assistant Attorney General, Emily Anne Radford, Assistant
Director, Blair T. O’Connor, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Keiria   Mohamed    Abdulkadir,       a    native   and    citizen    of

Eritrea,   petitions   for    review   of   an       order   of    the   Board   of

Immigration Appeals (“Board”).         The order denied her motion to

reconsider the Board’s previous order affirming the immigration

judge’s denial of her applications for asylum and withholding of

removal.

           We note that Abdulkadir dedicated her entire brief to

rearguing the merits of her asylum and withholding of removal

claims and failed to raise any arguments regarding the validity of

the Board’s denial of her motion to reconsider.              Thus, we find that

none of her claims are properly before this court because she

failed to file a timely petition for review from the Board’s

initial order of February 21, 2003.

           Accordingly, we are constrained to deny the petition for

review on the reasoning of the Board.        See In re: Abdulkadir, No.

A75-350-004 (B.I.A. June 18, 2003). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  PETITION DENIED




                                  - 2 -